DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, Examiner has interpreted and suggests amending the language “projects merge” to read “projects to merge”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the language, “excluding groups of assets that are not worth searching”.  Examiner considers this subjective language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. A method for planning projects for improving a network of interconnected managed assets (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), the method comprising:
receiving by a computer system a calculated risk of failure value for each of a plurality of the managed assets (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), said value being selected from a range that includes at least 10 different values (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity); and
searching through said plurality of assets (abstract; mental processes; observation, evaluation, judgment, or opinion) and generating a plurality of potential improvement projects (abstract; mental processes; observation, evaluation, judgment, or opinion), each of the potential improvement projects including a plurality of the interconnected managed assets (abstract; merely further details of abstract limitations), wherein the generating of a potential improvement project is based at least in part on the risk of failure value of each of the managed assets included in the potential improvement project (abstract; mathematical concepts; mathematical calculations).  
2. A method according to claim 1 wherein the risk of failure value includes a value representing likelihood of failure (abstract; mathematical concepts; mathematical relationships).  
3. A method according to claim 2 wherein said value representing likelihood of failure is a probability of failure percentage (abstract; mathematical concepts; mathematical relationships).  
4. A method according to claim 1 wherein the risk of failure value includes a value representing consequence of failure (abstract; mathematical concepts; mathematical relationships).  
5. A method according to claim 1 wherein the risk of failure value includes a value representing business risk exposure (abstract; mathematical concepts; mathematical relationships).  
6. A method according to claim 1 further comprising preprocessing said plurality of assets thereby generating a reduced set of said plurality of assets, and wherein said searching comprises searching through said reduced set (abstract; mental processes; observation, evaluation, judgment, or opinion).  
7. A method according to claim 6 wherein said preprocessing includes one or more of the following selected from a group consisting of:
merging shorter assets into longer assets (abstract; mathematical concepts; mathematical calculations);
excluding groups of assets that are not worth searching (abstract; mental processes; observation, evaluation, judgment, or opinion);
excluding assets having only a single interconnection and having low risk of failure value (abstract; mental processes; observation, evaluation, judgment, or opinion); and
merging assets having similar risk of failure values (abstract; mental processes; observation, evaluation, judgment, or opinion).  
8. A method according to claim 1 further comprising postprocessing said plurality of potential improvement projects to add to at least one of the potential projects a managed asset that is connected to the plurality of the interconnected managed assets of the potential project (abstract; mathematical concepts; mathematical calculations).  
9. A method according to claim 8 wherein said adding is based on the risk of failure value of the managed asset to be added and/or whether a combined risk of failure value for the potential improvement project is increased or decreased by adding the managed asset (abstract; mathematical concepts; mathematical calculations).  
10. A method according to claim 1 further comprising postprocessing said plurality of potential improvement projects merge two or more potential improvement projects into a single potential improvement project (abstract; mathematical concepts; mathematical calculations).  
11. A method according to claim 1 wherein said interconnected managed assets are linear segments (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
12. A method according to claim 11 wherein said linear segments are pipe segments and said potential improvement projects are potential pipe replacement projects (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
13. A method according to claim 11 wherein said linear segments are pipe segments and said potential improvement projects include one or more types selected from a group consisting of:
pipe replacement, pipe rehabilitation, pipe inspection, leak detection, and pipe condition assessment (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
14. A method according to claim 13 wherein said pipe segments form a network for carrying water to consumers (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
15. A method according to claim 13 wherein said pipe segments are configured to carry fluid of a type selected from a group consisting of: fresh water; waste water; recycled water; brackish water; storm water; sea water; drinking water; steam; compressed air; oil; and natural gas (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
16. A method according to claim 1 further comprising:
 displaying on a graphical user interface the plurality of potential improvement projects (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
receiving selections of or modifications to one or more of the potential improvement projects from said user (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
17. A method according to claim 1 further comprising:
displaying on a graphical user interface potential improvement project plans each of which includes one or more potential improvement projects (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
receiving selections from the user for one or more of the following selected from a group consisting of: editing the project plans; comparing the project plans; merging the project plans; and splitting the project plans (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
18. A method according to claim 16 wherein said displaying includes a map view (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
19. A method according to claim 17 wherein said displaying includes a table view (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
20. A system for planning projects for improving a network of interconnected assets (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), the system comprising:
a database that stores a calculated risk of failure value for each of a plurality of the managed assets (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), said value being selected from a range that includes at least 10 different values (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity); and
a processing system configured to automatically (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions) search through said plurality of assets (abstract; mental processes; observation, evaluation, judgment, or opinion) and generate a plurality of potential improvement projects (abstract; mental processes; observation, evaluation, judgment, or opinion), each of the potential improvement projects including a plurality of the interconnected managed assets (abstract; merely further details of abstract limitations), wherein the generation of a potential improvement project is based at least in part on the risk of failure value of each of the managed assets included in the potential improvement project (abstract; mathematical concepts; mathematical relationships).  
21. A system according to claim 20 wherein the risk of failure value includes a value representing likelihood of failure, consequence of failure or business risk exposure (abstract; mathematical concepts; mathematical relationships).  
22. A system according to claim 20 wherein the risk of failure value includes a value representing a likelihood of failure expressed as a percentage value (abstract; mathematical concepts; mathematical relationships).  
23. A system according to claim 20 wherein said interconnected managed assets are linear pipe segments forming a network for carrying water to consumers and said potential improvement projects are potential pipe replacement projects (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
24. A system according to claim 20 wherein said interconnected managed assets are pipe segments configured to carry fluid of a type selected from a group consisting of: fresh water; waste water; recycled water; brackish water; storm water; sea water; drinking water; steam; compressed air; oil; and natural gas (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-17, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivay et al. (2007/0083398).
Regarding claim 1, Ivay et al. disclose a method for planning projects for improving a network (scheduling repair; see paragraphs 61 and 89) of interconnected managed assets (pipeline segments), the method comprising:
receiving by a computer system (see paragraph 62) a calculated risk of failure value for each of a plurality of the managed assets (see paragraph 93), said value being selected from a range that includes at least 10 different values (see paragraph 93; any value in the range between 0 and 100); and
searching through said plurality of assets and generating a plurality of potential improvement projects (see paragraph 89), each of the potential improvement projects including a plurality of the interconnected managed assets (repair of pipeline segments), wherein the generating of a potential improvement project is based at least in part on the risk of failure value of each of the managed assets included in the potential improvement project (see paragraph 89).  
Regarding claim 2, Ivay et al. disclose a method according to claim 1 wherein the risk of failure value includes a value representing likelihood of failure (see paragraphs 89 and 94).  
Regarding claim 3, Ivay et al. disclose a method according to claim 2 wherein said value representing likelihood of failure is a probability of failure percentage (see paragraph 94).  
Regarding claim 4, Ivay et al. disclose a method according to claim 1 wherein the risk of failure value includes a value representing consequence of failure (impact of failure score; see paragraph 4).  
Regarding claim 5, Ivay et al. disclose a method according to claim 1 wherein the risk of failure value includes a value representing business risk exposure (see paragraphs 85 and 94).  

Regarding claim 11, Ivay et al. disclose a method according to claim 1 wherein said interconnected managed assets are linear segments (pipeline segments; see paragraph 61).  
Regarding claim 12, Ivay et al. disclose a method according to claim 11 wherein said linear segments are pipe segments and said potential improvement projects are potential pipe replacement projects (see paragraphs 60-61).  
Regarding claim 13, Ivay et al. disclose a method according to claim 11 wherein said linear segments are pipe segments (see paragraph 61) and said potential improvement projects include one or more types selected from a group consisting of:
pipe replacement, pipe rehabilitation, pipe inspection, leak detection, and pipe condition assessment (see paragraph 61).  
Regarding claim 14, Ivay et al. disclose a method according to claim 13 wherein said pipe segments form a network for carrying water to consumers (see paragraphs 5 and 61).  
Regarding claim 15, Ivay et al. disclose a method according to claim 13 wherein said pipe segments are configured to carry fluid of a type selected from a group consisting of: fresh water; waste water; recycled water; brackish water; storm water; sea water; drinking water (see paragraphs 5 and 61); steam; compressed air; oil; and natural gas.  
Regarding claim 16, Ivay et al. disclose a method according to claim 1 further comprising:
 displaying on a graphical user interface the plurality of potential improvement projects (see paragraphs 67 and 89); and
receiving selections of or modifications to one or more of the potential improvement projects from said user (see paragraph 89).  
Regarding claim 17, Ivay et al. disclose a method according to claim 1 further comprising:
displaying on a graphical user interface potential improvement project plans each of which includes one or more potential improvement projects (see paragraphs 67 and 89); and
receiving selections from the user for one or more of the following selected from a group consisting of: editing the project plans; comparing the project plans; merging the project plans; and splitting the project plans (see paragraph 89).  

Regarding claim 19, Ivay et al. disclose a method according to claim 17 wherein said displaying includes a table view (see paragraph 73).  
Regarding claim 20, see the foregoing rejection of claim 1.  Claim 20 is essentially a system version of method claim 1, with clearly corresponding limitations.
Regarding claim 21, see the foregoing rejections of claims 2-4.
Regarding claim 22, see the foregoing rejections of claims 3-5.
Regarding claim 23, see the foregoing rejections of claims 11-12 and 14.
Regarding claim 24, see the foregoing rejection of claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivay et al. (2007/0083398).
Regarding claim 18, see the foregoing rejections of claim 16, for limitations recited therein.
Regarding claim 18, Ivay et al. does not disclose the highlighted limitations:
a method according to claim 16 wherein said displaying includes a map view. 
Examiner takes official notice that it is well known and common knowledge for a display of spatially distributed information to include a map view.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ivay et al. such that said displaying includes a map view, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852      

/ROY Y YI/               Primary Examiner, Art Unit 2852